Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; cf. People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crime of robbery in the second degree (see Family Ct Act § 342.2 [2]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord deference to *783the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Darnell C., 66 AD3d 771 [2009]; cf. People v Mateo, 2 NY3d 383 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (cf. People v Romero, 7 NY3d 633 [2006]). The evidence of the appellant’s conduct before, during, and after the acts established, beyond a reasonable doubt, that he acted in concert to commit the charged acts (see Matter of Geovanny V., 82 AD3d 993, 994 [2011]; Matter of Jamal G., 293 AD2d 379, 380 [2002]).
The appellant’s remaining contention is without merit. Dillon, J.E, Florio, Chambers and Roman, JJ., concur.